Citation Nr: 1122157	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-02 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left ankle, status post fracture and surgical repairs.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for a left ankle disability and assigned a noncompensable evaluation, effective June 1, 2008.  

An October 2008 decision review officer (DRO) decision indicates that the RO increased the evaluation for the Veteran's service-connected left ankle disability to 10 percent disabling, effective June 1, 2008, based on evidence of functional loss due to painful and limited motion.  The Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The evidence of record demonstrates that the Veteran's service-connected degenerative joint disease of the left ankle, status post fracture and surgical repairs, is characterized by dorsiflexion to 10 and 15 degrees, plantar flexion to 35 and 45 degrees, and functional loss due to painful and limited motion.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the left ankle, status post fracture and surgical repairs, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.17a, Diagnostic Codes 5010, 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an undated letter of record attached with a February 2008 VCAA Notice Response letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for entitlement to service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the letter also included the type of evidence necessary to establish a disability rating and effective date for the service-connected disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, VA has obtained the Veteran's private treatment records from November 2003 to September 2008 and a September 2008 private treatment statement.  The Veteran was also provided VA examinations in connection with his claim on appeal in April 2008 and August 2010.  The VA examiners reviewed the Veteran's claims file, noted his medical history, and recorded pertinent examination findings.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Decision

In a January 2009 personal statement, the Veteran asserts that a separate compensable rating should be assigned for his service-connected left ankle disability due to his limitation of ankle motion.  

The Veteran was afforded a VA examination in connection with his left ankle disability in April 2008.  The Veteran reported developing left ankle pain due to a fracture incurred during service.  He has sharp pain two to three times per month with normal daily activity, and underwent surgery for his left ankle in September 2000, January 2001, and November 2001.  The pain usually subsides after a few minutes and is alleviated by treatment with non-steroidal anti-inflammatory drugs (NSAID).  He does not use any correction devices and denied any dislocation, subluxation, inflammatory arthritis, or prosthesis.  In addition, the only identified limitation of condition on the Veteran's daily activities and occupation was running.    

Following the examination, the examiner reported no evidence of varus or valgus angulations, or ankylosis.  The Veteran exhibited left ankle dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  After repetitive movements and resistance applied to the left ankle, there was no change in range of motion or further pain or weakness.  The examiner also noted an April 2004 x-ray report of the left ankle which showed an old healed fracture with degenerative joint disease.  The Veteran was diagnosed with postoperative left ankle degenerative joint disease with decreased range of motion.  

The Veteran underwent another VA examination in connection with his claim on appeal in August 2010.  The Veteran continued his complaint of diminished range of motion in his left ankle.  He takes medication for stiffness and pain and reported that he is now dependent on wearing support shoes for stability; however, he does not use any other adaptive or assistive devices.  The Veteran denied any recent hospitalization, surgery, injury, or inflammation, such as heat, swelling, or redness.  He can stand for 30 minutes and walk a quarter of a mile, but experiences discomfort when the time or distance is doubled.  The Veteran has also abandoned exercising due to the stress on his left ankle.  

Following the examination, the examiner noted the Veteran's gait as normal, absence of the use of assistive devices, and the left ankle's loss of suppleness.  The Veteran exhibited left ankle dorsiflexion to 15 degrees and plantar flexion to 35 degrees.  With repetitive motion, there was no additional loss of range of motion, pain, fatigability, weakness, lack of endurance, or loss of coordination.  There was also no evidence of varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  The examiner further noted no preservation of the longitudinal and transverse plantar arches bilaterally.  X-ray imaging revealed no degenerative joint disease, acute distress, or significant interval change in the posttraumatic or postoperative appearance of the left ankle and distal tibia.  The Veteran was diagnosed with healed bimalleolar left ankle fracture with chronic pain and loss of motion.

The Veteran's claims file also contains private treatment records from November 2003 to September 2008 which reflect complaints and treatment for the Veteran's service-connected left ankle disability.  Since separation from service, an August 2008 record documented the Veteran's complaint of left ankle pain and decreased range of motion by 10 percent in all movement; however, the amount by degrees was not recorded.  An accompanying x-ray report also revealed a chronic bony deformity at the distal tibia and fibular from a remote fracture, but there was no evidence of a fracture, dislocation, or joint effusion of the left ankle.  A September 2008 record further noted the Veteran's sclerotic changes in the foot and ankle consistent with the Veteran's old injuries, normal neuroascular supply, and decreased and nonpainful range of motion undocumented by the amount in degrees.  He was assessed with status post open fracture of the left ankle with osteoarthritis.  A private physician also noted, in a September 2008 treatment statement, that the Veteran's left ankle had decreased range of motion for dorsiflexion and plantar flexion of the left ankle, no swelling, and normal internal and external rotation with pain, skin, and neurovascular supply.  The Veteran was assessed with status post open reduction internal fixation (ORIF) of the left ankle with subsequent osteoarthritis confirmed by radiograph.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West Supp. 2010).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2010), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under the current rating criteria, the Veteran's service-connected left ankle disability is evaluated at 10 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5271 (2010).  

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Limitation of motion for the ankle is rated under Diagnostic Code 5271, which provides that moderate limitation of motion of the ankle is rated as 10 percent disabling, and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  Normal ankle dorsiflexion is to 20 degrees, and normal ankle plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).

The Board notes that the words "slight," "moderate," and "marked, as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order that its decisions are "equitable and just."  38 C.F.R. 4.6.

After carefully reviewing the evidentiary record, the Board finds that the Veteran's left ankle disability is appropriately rated at 10 percent disabling under Diagnostic Code 5271, and a preponderance of the evidence is against a finding that a higher rating under Diagnostic Code 5271 is warranted.  The medical evidence, as previously stated, shows the Veteran exhibited left ankle dorsiflexion to 10 degrees and plantar flexion to 45 degrees in April 2008.  On examination in August 2010, dorsiflexion was to 15 degrees and plantar flexion was to 35 degrees.  The combination of loss of motion and pain-related symptoms is moderate in degree and would not be properly characterized as being commensurate to marked limitation of motion.  While limitation of dorsiflexion was limited by more than half of normal range of that motion in April 2008, plantar flexion was shown to be fully within normal limits.  At the time of the August 2010 examination, plantar flexion was to 35 degrees, which is more than half of the normal range of that motion and there was improvement in dorsiflexion to more than half of that normal motion.  Therefore, an initial evaluation in excess of 10 percent is not warranted for the Veteran's service-connected left ankle disability.  

The Board has considered whether any other diagnostic codes pertaining to the Veteran's left ankle are applicable in this case.  The Veteran's service-connected disability does not warrant a higher rating under Diagnostic Codes 5270 or 5272 because he has never demonstrated or been diagnosed with ankylosis of the left ankle.  He has also never been diagnosed with malunion of the os calcis or astragalus or ever underwent astragalectomy, thus, Diagnostic Codes 5273 and 5274 are not for application in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2010).  Additionally, in a June 2008 rating decision, the RO separately evaluated and granted service connection for two surgical scars on the Veteran's left ankle and assigned a noncompensable rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  After careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 10 percent rating currently assigned for the service-connected disability on appeal.

With respect to the possibility of entitlement to an initial evaluation higher than 10 percent, the Board has also considered whether an initial evaluation in excess of 10 percent may be assigned under 38 C.F.R. §§ 4.40, 4.45 on the basis of functional loss due.  See DeLuca, 8 Vet. App. at 204-05; VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  

In this case, the April 2008 VA examiner noted no change in range of motion or further pain or weakness after repetitive movements and resistance applied to the Veteran's left ankle.  The August 2010 VA examiner also noted no additional loss of range of motion, pain, fatigability, weakness, lack of endurance, or loss of coordination with repetitive movement of the Veteran's left ankle.  Although an August 2008 private treatment record and September 2008 private treatment statement reports the Veteran's decreased range of motion, there was no associated pain in the September 2008 statement.     

The Board finds that the Veteran's currently assigned 10 percent disability rating properly compensates the Veteran for the extent of his functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40, 4.45.  In fact, the October 2008 DRO decision, that assigned the current 10 percent rating, was based on evidence of functional loss due to painful and limited motion of the left ankle.  As these symptoms are contemplated in the assignment of the Veteran's current disability rating, there is no additional evidence that warrants a higher rating based on application of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 202.    

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An initial evaluation in excess of 10 percent for the Veteran's service-connected left ankle disability is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left ankle.  Moreover, the evidence does not demonstrate other related factors.  The Veteran has not required frequent hospitalization due to his service-connected disability, and marked interference with employment has not been shown.  In the absence of any additional factors, the RO's failure to consider or to refer this issue for consideration of an extra-schedular rating was not prejudicial.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to an initial evaluation in excess of 10 percent for the Veteran's service-connected left ankle disability.  See Gilbert, 1 Vet. App. at 55.


ORDER

An initial evaluation in excess of 10 percent for degenerative joint disease of the left ankle, status post fracture and surgical repairs, is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


